 

sa N

10
11
12
13
14
15
16

17.

18
19
20
21
22
23
24
25
26
27
28

 

 

FLED

OCT 2 2019

GLEAK, U.S. DISTRICT COU
- EASTERN DISTRICT OF cat IA

by

 

DEPUTY Clo y

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

‘RANDY LANGLEY, Case No. 1:16-cv-00336-SKO

Plaintiff, NOTICE AND ORDER THAT PLAINTIFF
y IS NO LONGER NEEDED AS WITNESS
, . IN THESE PROCEEDINGS, AND THE

WRIT OF HABEAS CORPUS AD

TESTIFICANDUM IS DISCHARGED
OFFICER JOSE COLEGIO,

Defendant. (Doc. 133)

Jury trial in this matter commenced on October 1, 2019. On October 2, 2019, the jury
returned its verdict and judgment was entered. Accordingly, Plaintiff Randy Langley, CDCR
#BA-3949, is no longer needed by the Court as a witness in these proceedings, and the writ of beas

corpus ad testificandum as to this inmate, (Doc. 133), is HEREBY ORDERED DISCHARGED.

IT IS SO ORDERED. -

Dated: October 2, 2019 ‘)

      

 

e SHEILA K. OBERTO
UNITED STATES MAGISTRATE JUDGE

 

 
